Citation Nr: 0117878	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  94-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1967, 
including service in the Republic of Vietnam from January 
1966 to March 1967.

This appeal arises from a November 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's claim for 
service connection for PTSD.  The Board previously remanded 
the case for further development in October 1995.  The RO has 
complied with the directives of the Remand, and the case is 
now before the Board for appellate review on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The appellant did not engage in combat with the enemy 
during his active military service.

4.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service.



CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, and 3.304(d) and (f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Procedural Issue

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO denied the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD) on the basis that he did not engage in combat 
during his service in Vietnam and there was no corroborating 
evidence of his in-service stressor.  The Board remanded the 
case to the RO to provide the veteran an opportunity to 
submit additional information concerning his alleged stressor 
as well as to attempt to obtain corroborating records from 
additional military sources.  After multiple requests, 
information was received from both the Department of the 
Army, U.S. Army and Joint Services Environmental Support 
Group (ESG) (now known as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)) and the National 
Personnel Records Center (NPRC) with regard to the veteran's 
unit during the period from January 1, 1966 to March 31, 
1966, the timeframe when the alleged stressor occurred.  

Although the veteran also indicated in February 1998 that he 
had located a fellow serviceman who could corroborate his 
stressor, the identify of this person was never provided nor 
did the veteran ever submit a statement from such person.  
With regard to the duty to provide notice of the evidence 
necessary to substantiate his claim, the Board notes that the 
veteran was advised of necessary evidence in the Board's 
October 1995 remand, as well as in the March 1993 statement 
of the case (SOC) and supplemental statements of the case 
issued in 1993, 1997, and 2000.  Thus the Board concludes 
that the duties to assist and notify of the VCAA have been 
complied with, and the Board will proceed to consider the 
claim on the merits.

Issue on Appeal

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post traumatic stress disorder (PTSD) 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders were adopted by VA during the 
pendency of this appeal.  38 C.F.R. § 4.125.

According to the updated criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  The 
appellant's claim must therefore be reviewed under the new 
regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (2000).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-99 
(1999).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  The occurrence of a stressor is an adjudicatory 
determination.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (2000).

The holding in Gaines v. West, 11 Vet. App. 353 (1998), 
following the Cohen case, extends the current standard for 
adjudication of claims such as the one before the Board on 
the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. § 
1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

The veteran had active service from June 1965 to March 1967, 
including service in the Republic of Vietnam from January 
1966 to March 1967.  His report of discharge, DD Form 214, 
and service personnel records indicate that his Military 
Occupational Specialty (MOS) while he was with the HHC, 41st 
Signal Battalion in Vietnam was that of a personnel 
specialist.  He received the National Defense Service Medal, 
the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.

Review of the veteran's service medical records reveals no 
evidence of any psychiatric disorder in service, nor has the 
veteran contended that post traumatic stress disorder (PTSD) 
existed in service.  Rather, the veteran contends that he 
developed PTSD many years after service as a result of his 
exposure to in-service stressors.  

In March 1992, the veteran filed a claim for service 
connection for PTSD.  A VA outpatient progress note dated in 
March 1992, indicated that he was being referred to the 
veteran center for evaluation of possible PTSD symptoms.  The 
veteran's alleged in-service stressor was that while serving 
as a personnel clerk in the field he had to perform perimeter 
guard duty and was exposed to incoming mortar fire.  

In May 1992, the veteran was interviewed by a VA social 
worker for purposes of obtaining his social and industrial 
history.  He reportedly gave a history of having been 
assigned to the 41st Signal Battalion at Quin Nhon in Vietnam 
in December 1965.  The veteran described incoming rounds on 
the base on numerous occasions. On one particular incident, 
an incoming round landed in his tent and severed his best 
friend's foot but did not explode.  The veteran stated that 
he had held numerous jobs for short duration over the years.  
He claimed to have been homeless for the past 8 or 9 years; 
he was currently living at an emergency shelter.  

The RO subsequently denied the veteran's claim for service 
connection by rating decision dated in November 1992.  In 
that decision, the RO noted that there was no evidence of 
record that the veteran had engaged in combat.  Additionally, 
it was noted that verification of the tent incident was not 
possible because the veteran had not adequately identified 
his injured friend.

The veteran testified at a personal hearing held at the RO in 
May 1998 that he had served in Vietnam from December 1965 to 
March 1967.  He was assigned to Qui Nhon.  Although he was a 
personnel specialist, or clerk, he also pulled regular guard 
duty either at the motor pools or at the living quarters.  He 
did not witness any incoming motor fire or smallarms fire 
while performing guard duties.  Nor did he witness any 
gunfire while delivering mail once a week to locations 
outside the base although he and the driver thought they 
heard gun shots.  However, in approximately February or March 
1966, while sleeping in a tent with Specialist Fourth Class 
(Spec. 4) Hopkins, an unexploded motor shell landed in their 
tent and severed Spec. 4 Hopkins' foot.  The veteran could 
not remember Spec. Hopkins' first name; however, he was 
assigned to the veteran's unit which was Headquarters and 
Headquarters - 41st Signal Battalion.

Pursuant to the Board's October 1995 remand for further 
development of the veteran's alleged in-service stressors, 
the RO, by letter dated in October 1995, requested that the 
veteran provide more details as to the incident involving the 
mortar shell and Spec. 4 Hopkins.  In an October 1995 written 
statement, the veteran further clarified the tent incident.  
He explained that Spec. 4 Hopkins was actually in a tent 
beside the veteran's tent when the incident occurred.  He was 
awakened by a "thud" and screams.  The veteran and others 
rushed to aid Spec. 4 Hopkins and helped load him into a 
truck for transport to the 85th Evacuation Hospital.  

In July 1996, the RO requested verification of the veteran's 
claimed stressor from the Department of the Army, U.S. Army 
and Joint Services Environmental Support Group (ESG) (now 
known as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)).  

In the interim, a VA psychiatric examination of the veteran 
and Social Industrial (S&I) Survey were conducted in August 
1996.  In the S&I survey report, the VA social worker noted 
that the veteran's single primary stressor event in service 
was when his friend had his foot seared by an incoming mortar 
round.  During the psychiatric examination, the VA 
psychiatrist noted that when the veteran described this 
incident he claimed that actually he did not really like this 
individual, they were not friends, but the veteran was forced 
to work with him.  The veteran also reported how the 85th 
Evacuation Hospital was located near his base and he heard 
and saw the helicopters arriving.  He had also visited the 
hospital and witnessed the wounded.  The veteran described 
symptoms of avoidance, irritability, sleep disorder and a 
homeless nomadic existence.  The diagnoses on Axis I were:  
(1) PTSD, chronic, moderate; (2) alcohol abuse, in at least 
partial remission; and (3) dysthymic disorder.

A response was received from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) in May 1997, which 
indicated that it could not confirm that a particular 
individual was injured without that individual's full name.  
The USASCRUR recommended that the RO request copies of the 
veteran's unit's morning reports (MR's) from the National 
Personnel Records Center.  The USASCRUR did provide extracts 
of an Operational Report - Lessons Learned (OR-LL) submitted 
by the 41st Signal Battalion, for the period ending April 30, 
1966.  These records contained no information to corroborate 
the veteran's alleged stressor.  

In February 1998, the veteran notified the RO by telephone 
that he had located another veteran who could confirm his 
stressor.  The veteran indicated he would attempt to obtain a 
written statement from this unidentified individual.  No 
statement was ever received.  

In 1998 and 1999, the RO submitted multiple written request 
to the National Personnel Records Center for morning reports 
for the period from January 1966 through March 1966, for the 
veteran's unit - Company B, HHC, 41 Signal Battalion in Qui 
Nhon, Vietnam.  The RO explained that it was searching for 
confirmation that a Spec. 4 Hopkins was transferred from the 
unit to the hospital.  The first response to multiple 
inquiries was received in August 1999, but did not directly 
respond to the inquiry concerning Spec. 4 Hopkins.  After 
further requests, another response was received from the 
National Personnel Records Center in November 2000, which 
indicated that there was no record of hospitalization or 
transfer to the 85th Evacuation Hospital found in the morning 
reports for the period from January 1, 1966 to March 31, 
1966.

In this case, the evidence of record does not demonstrate, 
nor has the veteran alleged, that he engaged in combat with 
the enemy.  A determination as to whether the appellant is a 
veteran of combat is particularly significant in a PTSD claim 
because he is entitled to have his lay statements as to his 
alleged stressors accepted, without corroboration, if he 
engaged in combat with the enemy.  See Gaines v. West, 11 
Vet. App. 353 (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court)
has held that:

[w]here it is determined, through recognized 
military citations or other supportive evidence, 
that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding 
claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further 
development for corroborative evidence will be 
required, provided that the veteran's testimony is 
found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or 
hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (1998) (as amended, 
64 Fed. Reg. 32807-32808, June 18, 1999)).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other supportive evidence.  In other words, the 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the veteran served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the veteran's service personnel records that he participated 
in a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  Whether a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  A claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but must be evaluated along with the other evidence 
of record.  Id.

In other words, a claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  In determining whether or not the 
veteran was engaged in combat with the enemy, the Board notes 
that the provisions of 38 C.F.R. § 3.304(f) have been changed 
as a result of the Cohen decision.  Formerly, the regulation 
provided that if the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantry 
Badge, or similar citation would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  

n Cohen, the Court noted that the corroborating evidence no 
longer was restricted to service department records.  
However, there is no restriction precluding the Board from 
using the absence of service department records as a factor 
for determination.  Cohen, 10 Vet. App. at 142-143.

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  First, 
the veteran himself has not alleged actual combat experience.  
Second, as discussed, there is nothing in his military 
personnel records to indicate combat service while in 
Vietnam.  Therefore, although the evidence shows that the 
veteran served overseas in Vietnam during the Vietnam era, 
the evidence does not support the conclusion that he engaged 
in combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressor actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the regulatory requirement 
for "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163 (1996).  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 
Vet. App. at 395).  

As for the alleged stressor described in the record, other 
than the appellant's own statements, there is no competent 
evidence regarding the claimed inservice stressor in the 
claims file.  In fact, the stressor described repeatedly by 
the veteran in his hearing testimony and in his written 
statements concerning the injury to a Spec. 4 Hopkins when an 
unexploded mortar shell hit his tent is not corroborated by 
the morning reports or casualty records of his unit.  
Accordingly, there is no credible supporting evidence that 
the claimed stressor actually occurred.  

The Board concludes that the veteran's assertions alone are 
of insufficient probative value to meet the second element 
required to establish service connection for PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  In view of the foregoing, the Board 
concludes that despite a PTSD diagnosis established by the 
medical evidence, a preponderance of the evidence is against 
this claim because verification of the alleged stressor has 
not been satisfied.

The Board recognizes the veteran's own statements to the 
effect that he experiences symptoms of PTSD that are due to 
stressors while in service.  However, the evidence does not 
indicate that he possesses medical expertise or is competent 
to render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although diagnoses of PTSD 
are of record, there is no evidence of record corroborating 
that the alleged inservice stressor actually occurred, and 
there are no specific details of record indicating that the 
alleged stressors could be verified by competent evidence.  
The veteran is not entitled to the application of the benefit 
of the doubt; there is no reasonable doubt on this issue that 
could be resolved in his favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 


